Case 1:18-cr-00393-SJ-RML Document 151 Filed 04/13/21 Page 1 of 3 PageIDClerk’s
                                                                         #: 1407Office
                                                                        Filed Date:

                                                                                              04/13/2021

                                                                                              U.S. DISTRICT
                                                                                              COURT
                                                                                              EASTERN
                                                                                              DISTRICT OF
            UNITED STATES DISTRICT COURT                                                      NEW YORK
            EASTERN DISTRICT OF NEW YORK                                                      BROOKLYN
            -------------------------------------------------------X                          OFFICE
            UNITED STATES OF AMERICA,


                                                                       18 CR 393 (SJ) (RML)

                    -against-                                          ORDER ADOPTING
                                                                       REPORT AND
                                                                       RECOMMENDATION
            BERNARD RAYMOND AUGUSTINE,

                                       Defendant.
            -------------------------------------------------------X


            JOHNSON, Senior District Judge:


                    Presently before the Court is a Report and Recommendation

            (“Report”) prepared by Magistrate Judge Robert M. Levy recommending,

            inter alia, that defendant’s motion for a bill of particulars be denied. 1 (Dkt.

            No. 83). Defendant Bernard Augustine (“Defendant”) timely objected and

            the government timely replied to the Report. (Dkt. Nos. 86, 97, & 98). For the

            reasons stated herein, this Court affirms and adopts this recommendation.



            1 The Court also referred defendant’s motions to dismiss the indictment and to compel to
            Judge Levy. The Report and Recommendation considered the motions together, but the
            Court addresses them separately. In addition, the Court referred Defendant’s motion to
            suppress statements made while in the custody of the Tunisian government. Due to the
            ongoing COVID-19 pandemic, the suppression hearing has been continued and no
            findings have been made at this time.
Case 1:18-cr-00393-SJ-RML Document 151 Filed 04/13/21 Page 2 of 3 PageID #: 1408




                   A district court judge may designate a magistrate judge to hear and

            determine certain motions pending before the Court and to submit to the

            Court proposed findings of fact and a recommendation as to the disposition

            of the motion. See 28 U.S.C. § 636(b)(1). Within fourteen days of service of

            the recommendation, any party may file written objections to the

            magistrate’s report. See id. Upon de novo review of those portions of the

            record to which objections were made, the district court judge may affirm or

            reject the recommendations. See id.

                   However, “[w]hen a party makes only conclusory, or general

            objections, or simply reiterates the original arguments, the Court will review

            the report strictly for clear error.” Frankel v. City of New York, 2009 WL 465645,

            at *2 (E.D.N.Y. Feb. 25, 2009) (collecting cases); Camardo v. General Motors

            Hourly-Rate Employees Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y. 1992) (“It

            is improper for an objecting party to attempt to relitigate the entire content

            of the hearing before the Magistrate Judge by submitting papers to a district

            court which are nothing more than a rehashing of the same arguments and

            positions taken in the original papers.”).

                   In this case, Defendant objected to Judge Levy’s denial of the motion

            for a bill of particulars. (Dkt. Nos. 86 & 98). Review of those documents reveal
Case 1:18-cr-00393-SJ-RML Document 151 Filed 04/13/21 Page 3 of 3 PageID #: 1409




                                            signed Sterling Johnson, Jr., U.S.D.J.
